 
 
 
Exhibit 10.1
 
SEPARATION AGREEMENT
 


 
THIS SEPARATION AGREEMENT ("Agreement"), dated as of December 1, 2009 between
APP PHARMACEUTICALS, INC. (the "Company"), and THOMAS H. SILBERG (the
"Executive").
 
W I T N E S S E T H:
 
WHEREAS, the Executive and the Company are parties to an Employment Agreement
(together with Fresenius Kabi AG, for limited purposes set forth therein),
effective as of September 30, 2008 (the "Employment Agreement");
 
WHEREAS, the Executive has decided to retire from the Company as President and
Chief Executive Officer of the Company; and
 
WHEREAS, the Executive and the Company desire to set forth herein their
respective rights and obligations in connection with Executive’s retirement from
the Company.
 
NOW, THEREFORE, in consideration of the mutual promises, representations and
warranties set forth herein, and for other good and valuable consideration, it
is hereby agreed as follows:
 
1.           Termination of Employment.  The Executive shall remain employed by
the Company as President and Chief Executive Officer of the Company, until
December 31, 2009 (the "Separation Date").  The Executive shall execute a
letter, effective as of the Separation Date, resigning as an officer and/or
director of the Company and each of its subsidiaries and affiliates.
 
2.           Payments.  In connection with the Executive's retirement  in
complete satisfaction of the Company's obligations to the Executive under the
Employment Agreement:
 
        (a)   the Company shall pay or provide to the Executive the
"Obligations" (as defined in Section 5(a)(i) of the Employment Agreement) in
accordance with the Company's normal payroll practices.
 
(b)           the Company shall pay or provide to the Executive the "Other
Benefits" (as defined in Section 5(a)(iv) of the Employment Agreement), in
accordance with the terms and normal procedures of the applicable plan, policy
or agreement.
 
(c)           provided that the Executive signs a general release substantially
in the form attached hereto as Exhibit A (the "Release") within 21 days
following the Separation  Date and fails to revoke such Release (the "Release
Condition"), the Company shall pay the Executive an amount equal to two (2)
times the sum of (A) the Executive's then current Base Salary of $600,000 and
(B) an Annual Bonus of $200,000, payable in substantially equal monthly
installments of $66,666.50 in accordance with the Company's normal payroll
practices during the twenty-four month period following the Separation Date (the
"Severance Amount").
 
(d)           provided that the Release Condition is satisfied, through December
31, 2011, the Company shall continue to provide the Executive with the employee
benefits and perquisites made available to the Executive as of immediately prior
to his Separation Date on terms no less favorable to the Executive (including
with respect to payment for the costs thereof) than those in effect immediately
prior to the Separation Date.  Such benefits continuation period shall run
through December 31, 2011.
 
(e)           provided that the Release Condition is satisfied, through December
31, 2011, the Company shall continue to provide the Executive with an automobile
lease allowance in an amount not to exceed $1,500 per month.
 
(f)           provided that the Release Condition is satisfied, the Company
shall continue to indemnify the Executive for his acts while an officer or
director of the Company or its affiliates, covered by the officer and director
insurance program of the Fresenius SE group.
 
3.           No Mitigation.  The Executive shall be under no obligation to seek
other employment in order to be eligible to receive the payments and benefits
set forth herein.
 
4.           Return of Property.  On the Separation Date, the Executive shall
return all company property to the Company, including any identification cards,
any computer hardware and software, all paper or computer-based files, business
documents, and/or other records as well as all copies thereof, credit cards,
keys and any other Company supplies or equipment in his possession.
 
5.           Restrictive Covenants.  The Executive shall continue to be bound by
the covenants set forth in Section 6 of the Employment Agreement and such
Section shall survive the termination of the Employment Agreement.  The
Executive shall take no action which is intended or would reasonably be expected
to damage or otherwise diminish the reputation of the Company or any of its
subsidiaries, affiliates, officers or directors, or lead to unwanted or
unfavorable publicity to the Company or any of its subsidiaries, affiliates,
officers or directors; provided that, nothing in this Agreement shall prohibit
the Executive from providing truthful and accurate information if required by
any court or government agency or body, provided that the Executive notifies the
Company promptly of the receipt by him of any request that he provide such
information.
 
6.           Severability.  Should any provision of this Agreement be held, by a
court of competent jurisdiction, to be invalid or unenforceable, such invalidity
or unenforceability shall not render the entire Agreement invalid or
unenforceable, and this Agreement and each individual provision hereof shall be
enforceable and valid to the fullest extent permitted by law.
 
7.           Successors and Assigns.  (a) This Agreement and all rights under
this Agreement are personal to the Executive and shall not be assignable other
than by will or the laws of descent.  All of the Executive's rights under this
Agreement shall inure to the benefit of his heirs, personal representatives,
designees or other legal representatives, as the case may be.
 
(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.  Any person succeeding to the
business of the Company by merger, purchase, consolidation or otherwise shall
assume by contract or operation of law the obligations of the Company under this
Agreement.
 
8.           Governing Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Illinois, without regard to the
conflicts of laws rules thereof.
 
9.           Notices.  All notices, requests and demands given to or made upon
the respective parties hereto shall be deemed to have been given or made three
(3) business days after the date of mailing when mailed by registered or
certified mail, postage prepaid, or on the date of delivery if delivered by
hand, or by any nationally-recognized overnight delivery service, addressed to
the parties at their addresses set forth below or to such other addresses
furnished by notice given in accordance with this Section 9:  (a) if to the
Company, Fresenius Kabi AG, Attn: Rainer Baule, Else-Kröner-Straße 1, 61352, Bad
Homburg, Germany, with a copy to APP Pharmaceuticals, attn: General Counsel,
1501 East Woodfield Rd., 300E, Schaumburg, IL 60173 and (b) if to the Executive,
the address last on file with the Company.
 
10.           Withholding.  All payments required to be made by the Company to
the Executive under this Agreement shall be subject to withholding, employment,
social security, medicare, unemployment and other payroll taxes and deductions
in accordance with the Company's policies applicable to senior executives of the
Company and the provisions of any applicable employee benefit plan or program of
the Company.
 
11.           Complete Understanding.  This Agreement supersedes any prior
contracts, understandings, discussions and agreements relating to employment
between the Executive and the Company, including but not limited to the
Employment Agreement (except to the extent provided in Section 5 hereof), and
constitutes the complete understanding between the parties with respect to the
subject matter hereof.  No statement, representation, warranty or covenant has
been made by either party with respect to the subject matter hereof except as
expressly set forth herein.
 
12.           Modification; Waiver.  (a) This Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed, in the case
of an amendment, by the Company and the Executive or in the case of a waiver, by
the party against whom the waiver is to be effective.  Any such waiver shall be
effective only to the extent specifically set forth in such writing.
 
(b)           No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.
 
13.           Headings.  The headings in this Agreement are for convenience of
reference only and shall not control or affect the meaning or construction of
this Agreement.
 
14.           Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  This Agreement
shall become effective when each party hereto shall have received counterparts
hereof signed by the other party hereto.
 
15.           Arbitration.  (a)    Any controversy, dispute or claim arising out
of or relating to this Agreement or the breach hereof which cannot be settled by
mutual agreement (other than with respect to the matters covered by Section 5
for which the Company may, but shall not be required to, seek injunctive relief)
shall be finally settled by binding arbitration in accordance with the Federal
Arbitration Act (or if not applicable, the applicable state arbitration law) as
follows: Any party who is aggrieved shall deliver a notice to the other party
setting forth the specific points in dispute. Any points remaining in dispute
twenty (20) days after the giving of such notice may be submitted to arbitration
in Chicago, Illinois, to the American Arbitration Association, before a single
arbitrator appointed in accordance with the arbitration rules of the American
Arbitration Association, modified only as herein expressly provided. After the
aforesaid twenty (20) days, either party, upon ten (10) days notice to the
other, may so submit the points in dispute to arbitration. The arbitrator may
enter a default decision against any party who fails to participate in the
arbitration proceedings.
 
(b)    The decision of the arbitrator on the points in dispute shall be final,
unappealable and binding, and judgment on the award may be entered in any court
having jurisdiction thereof.
 
(c)    The arbitrator shall award the prevailing party its reasonable attorneys’
fees and expenses.
 
(d)    The parties agree that this Section 15 has been included to rapidly and
inexpensively resolve any disputes between them with respect to this Agreement,
and that this Section 15 shall be grounds for dismissal of any court action
commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award. In the event
that any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive any and
all right to a trial by jury in or with respect to such litigation.
 
(e)    The parties shall keep confidential, and shall not disclose to any
person, except as may be required by law, the existence of any controversy
hereunder, the referral of any such controversy to arbitration or the status or
resolution thereof.
 
 
16.           Section 409A.    It is intended that this Agreement will comply
with Section 409A to the extent applicable, and this Agreement shall be
interpreted and construed on a basis consistent with such intent.
 
(The remainder of this page is intentionally left blank.)
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed in
its corporate name, and the Executive has manually signed his name hereto, all
as of the day and year first above written.
 
 

 
APP PHARMACEUTICALS, INC.
                 
 
By:
/s/ Bernhard Hampl       Name:  Bernhard Hampl       Title:    Executive
Chairman                             /s/ Thomas H. Silberg     Thomas H. Silberg
 

                                       
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
RELEASE AGREEMENT

 
 
APP Pharmaceuticals, Inc. (the "Company") has agreed that, in return for my
signing this Release Agreement, dated as of _______________, 2009 (the
"Agreement"), the Company will provide me with the benefits described in the
Separation Agreement, dated as of [         ] between me and the Company (the
"Separation Agreement").  I understand that I am not entitled to severance
benefits unless I sign this Agreement. I understand that, regardless of whether
I sign this Agreement, the Company will pay me any accrued salary and vacation
to which I am entitled by law. In consideration for the benefits I am receiving
under this Agreement:
 
 
(1) I hereby release the Company and its parent, subsidiaries, predecessors,
successors, and affiliates, and their officers, directors, employees,
shareholders, and agents (together, the "Related Releasees") from any and all
claims, liabilities, or obligations of every kind, but only to the extent (a)
actually known by me or, if unknown, are of such a nature that a prudent person
acting under similar circumstances would know of such claims; and (b) arising at
any time prior to and through the date I sign this Agreement. This general
release includes, but is not limited to: all federal and state statutory and
common law claims; claims related to my employment, termination of my
employment, breach of contract, tort, discrimination, harassment, retaliation,
fraud, emotional distress, compensation or benefits; claims arising under or
relating to the Employment Agreement; and claims arising under or relating to
any policy, agreement, understanding or promise, written or oral, formal or
informal, between me and the Company or any of the Releasees.
 
 
(2) I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights that I may have under the Age Discrimination in Employment Act of 1967,
as amended ("ADEA"), and that the consideration given for the waiver and release
in the preceding paragraph is in addition to anything of value to which I was
already entitled and provided to me in order to obtain a full release of all
claims, including claims for age discrimination. I further acknowledge that I
have been advised by this writing that: (a) my waiver and release do not apply
to any rights or claims that may arise after the execution date of this
Agreement; (b) I have the right to consult with an attorney prior to executing
this Agreement; (c) I have twenty-one (21) days to consider this Agreement
(although I may choose voluntarily to execute this Agreement earlier); (d) I
have seven (7) days following the execution of this Agreement to revoke the
Agreement as to only any claim I may have for age discrimination under the ADEA
by providing written notice to the head of the Company's Human Resources
department which is received by 5:00 p.m. on the seventh day following my
execution of this Agreement (I acknowledge that I do not have a right to
revocation with respect to any other claims); and (e) this Agreement will be
effective upon my execution of it, but that no benefits will be owed to me any
sooner than the payment date set forth in the Separation Agreement.
 
 
(3) Notwithstanding anything herein to the contrary, I am not releasing: (a) any
claims that relate to my right to enforce this Agreement or the Separation
Agreement, (b) my rights of indemnification and directors and officers liability
insurance coverage (or replacements therefor) to which I was entitled
immediately prior to the date of this Agreement with regard to my service on
behalf of the Company and its affiliates; or (c) my rights under any
tax-qualified pension or claims for accrued vested benefits under any other
employee benefit plan, policy or arrangement maintained by the Company or under
COBRA (the "Excluded Claims").
 
 
(4) I understand and agree that, except for the Excluded Claims, I knowingly
relinquished, waived and forever released any and all rights to any personal
recovery in any action or proceeding that may be commenced on my behalf arising
out of the aforesaid employment relationship or the termination thereof,
including, without limitation, claims for backpay, front pay, liquidated
damages, compensatory damages, general damages, special damages, punitive
damages, exemplary damages, costs, expenses and attorneys’ fees.
 
 
* * *
 
This Agreement constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company and me with regard to my release of all
known and unknown claims against the Company and the Related Releasees.  I
acknowledge and understand that certain provisions in my Employment Agreement
dated as of September 30, 2008 are intended to and do survive the termination of
my employment and the execution of the Separation Agreement and this
Agreement.  I am not relying on any promise or representation, written or oral,
that is not expressly stated herein. I have been advised to consult with an
attorney of my choosing prior to signing the Release and I understand and agree
that I have the right and have been given the opportunity to review the Release
with an attorney of my choice should I so desire.  I agree to keep the terms of
the Release and the Separation Agreement confidential and not to disclose the
Release, the Separation Agreement or their terms to any person or entity, except
to my immediate family; as may be required for obtaining legal or tax advice; as
may be required by law; or in any proceeding to enforce the Release or any of
the Excluded Claims.


The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Illinois.  I
understand and agree that if any provision of this Release is unenforceable or
is held to be unenforceable, such provision shall be fully severable, and this
document and its terms shall be construed and enforced as if such unenforceable
provision had never comprised a part hereof, the remaining provisions hereof
shall remain in full force and effect, and the court construing the provisions
shall add as a part hereof a provision as similar in terms and effect to such
unenforceable provision as may be enforceable, in lieu of the unenforceable
provision.  This Agreement may only be modified by a written agreement signed by
both me and a duly authorized officer of the Company and approved by the
Company's Board of Directors.
 


 
UNDERSTOOD AND AGREED:
         
_____________________________
_________________________
   
Thomas H. Silberg
Date
       
____________________________
_________________________
   
APP Pharmaceuticals, Inc.
Date

 
 